DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:

Claim(s) 11 recite(s) the language “customizably”, which does not appear to be a word.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 9 recite(s) the language (emphasis added) “the given memristor by driving a voltage to the other of the first conductive path” and “the second conductive path is a ground”, where it is unclear if “a voltage” is different than the one recited in claim 6, and “a ground” is different than the ones recited in claims 6, 7, and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheng, US 10454025 B1.

As to claim 1, Cheng discloses a system (see Col 1 Lines 17-26), comprising: 
an array of interconnected memristors (see Fig 8C), each memristor comprising: 
a first electrode (see Fig 8A Ref 12); a second electrode (see Fig 8A Ref 30); and at least one memristor material positioned between the first electrode and the second electrode (see Fig 8A Ref 28R); and 
a controller (see Fig 9A; The I-V curve requires a controller to apply the voltage.) communicatively coupled to the array of interconnected memristors, wherein 
the controller is configured to tune the array of interconnected memristors (see Fig 9A Refs SET and RESET).

As to claim 2, Cheng discloses the system of claim 1, wherein 
at least one first memristor material of a first given memristor of the array of interconnected memristors (see Figs 8A and 8C Ref 28R) includes a first memristor material (see Col 9 Lines 38-48), wherein 
at least one second memristor material of a second given memristor of the array of interconnected memristors (see Figs 8A and 8C Ref 24R) includes a second memristor material (see Col 9 Lines 38-48), wherein 
the first memristor material is a same or different material from the second memristor material (see Col 9 Lines 38-48).

As to claim 3, Cheng discloses the system of claim 1, wherein 
the array of interconnected memristors is a one-dimensional array of interconnected memristors (see Fig 8C).

As to claim 5, Cheng discloses the system of claim 1, wherein 
the array of interconnected memristors includes conductive paths (see Col 10 Lines 19-44) such that each memristor of the array is connected to a first conductive path of the conductive paths (see Col 10 Lines 19-44) at the first electrode and to a second conductive path of the conductive paths at the second electrode (see Col 10 Lines 19-44), wherein 
the conductive paths are further connected to the controller (see Fig 9A).

As to claim 15, Cheng discloses a method, comprising: 
tuning (see Fig 9A Refs SET and RESET), by a controller (see Fig 9A; The I-V curve requires a controller to apply the voltage.) communicatively coupled to an array of interconnected memristors (see Fig 8C), the array of interconnected memristors, each memristor comprising: 
a first electrode (see Fig 8A Ref 12); a second electrode (see Fig 8A Ref 30); and at least one memristor material (see Fig 8A Ref 28R) positioned between the first electrode and the second electrode (see Fig 8A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US 10454025 B1, in view of Yang, US 20190109178 A1.

As to claim 4, Cheng discloses the system of claim 1, wherein 
the array of interconnected memristors is an array of interconnected memristors.

Cheng does not appear to explicitly disclose two-dimensional.

Yang discloses two-dimensional (see Yang Fig 7)

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Cheng, may be organized in two-dimensional arrays, as disclosed by Yang. The inventions are well known variants of resistive memory structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Yang’s attempt to improve operating windows (see Yang Para [0024]).

As to claim 6, Cheng discloses the system of claim 5, wherein 
for a given memristor of the array of interconnected memristors, the controller is configured to set a state of the given memristor by driving a voltage to one of the first conductive path (see Fig 9A).

Cheng does not appear to explicitly disclose the second conductive path while the other of the first conductive path and the second conductive path is a ground.

Yang disclose the second conductive path while the other of the first conductive path and the second conductive path is a ground (see Yang Fig 8B).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Cheng, may have independently controlled electrodes, as disclosed by Yang. The inventions are well known variants of resistive memory structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Yang’s attempt to improve operating windows (see Yang Para [0024]).

As to claim 7, Cheng and Yang discloses the system of claim 6, wherein 
the controller is further configured to set the state of the given memristor by applying the voltage to the one of the first conductive path and the second conductive path (see Yang Fig 8B) while the other of the first conductive path and the second conductive path is the ground (see Yang Fig 8B) until (see Yang Fig 8B Ref Read; The programing steps at some point.) a steady state has been reached where electrons have migrated to one side of the at least one memristor material (see Fig 9A).

As to claim 8, Cheng and Yang discloses the system of claim 7, wherein 
once the steady state is reached, the controller is further configured to set each of the first conductive path and the second conductive path to ground (see Yang Fig 8B Ref Read).

As to claim 9, Cheng and Yang discloses the system of claim 8, wherein 
for the given memristor of the array of interconnected memristors, the controller is configured to read the given memristor by driving a voltage to the other of the first conductive path and the second conductive path while the one of the first conductive path and the second conductive path is a ground (see Yang Fig 8B Ref Read)).

As to claim 10, Cheng and Yang discloses the system of claim 9, wherein 
the controller is configured to set states of all of the memristors of the array of interconnected memristors and to read all of the memristors of the array of interconnected memristors (see Yang Fig 8B Ref Read; The two memristors are read simultaneously.).

As to claim 11, Cheng and Yang discloses the system of claim 9, wherein 
the controller is configured to customizably control an output response of the array of interconnected memristors (see Yang Fig 8B).

As to claim 12, Cheng and Yang discloses the system of claim 9, wherein 
the array of interconnected memristors acts as a tunable logic network (see Col 1 Lines 9-16).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US 10454025 B1 and Yang, US 20190109178 A1, in view of Seidel, US 20200043938 A1.

As to claim 14, Cheng and Yang discloses the system of claim 9, wherein 
the array of interconnected memristors acts as a memory cell.

Cheng and Yang do not appear to disclose a trimmer capacitor.

Seidel discloses a trimmer capacitor (see Seidel Para [0046]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Cheng and Yang, may implement resistive memory structures for capacitive applications, as disclosed by Seidel. The inventions are well known variants of resistive memory structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Seidel’s attempt to improve switching reliability (see Seidel Para [0003]).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 13):
the controller is configured to tune the array of interconnected memristors such that the array of interconnected memristors acts as a selectable resistor network having differently sized resistors for test selecting the resistors to tune a mixed signal circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kumar, US 20200193300 A1 a current path.
Jo, US 20210312984 A1 discloses a memristor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 06/01/2022